United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, OFOCHICAGO, McAllen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2275
Issued: July 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 10, 2010 appellant, through his attorney, filed a timely appeal from an
August 12, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his claim for wage-loss compensation. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant is entitled to compensation for the period commencing
April 25, 2007.
On appeal appellant’s attorney contends that OWCP’s August 12, 2010 decision was
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 10, 2009 appellant, then a 30-year-old former customs and border protection
officer, filed an occupational disease claim (Form CA-2) alleging that he injured his back after
falling from a chair in the performance of duty on November 9, 2006. He also indicated that his
job required sitting which caused back and leg pain. Appellant filed a traumatic injury claim
(Form CA-1) for the same November 9, 2006 fall. OWCP accepted a lumbar sprain and
aggravation of degenerative disc disease (OWCP File No. xxxxxx968).2
By letter dated September 12, 2007, appellant was terminated from his employment on
the grounds that he was absent from duty for considerable periods of time during his two-year
internship and was unable to perform his full range of duties. The employing establishment
noted that appellant sustained an injury on November 9, 2006.
By letters dated May 4, 2009, OWCP requested additional information from appellant
and the employer regarding appellant’s claim which allegedly occurred prior to his termination.
In an August 27, 2007 medical report, Dr. Bryon W. Thomas, a Board-certified family
practitioner, diagnosed low back pain with right lower extremity radiculopathy and
hyperlipidemia. He wrote appellant a work excuse letter for April 25, 2007.
In a narrative statement received by OWCP on May 22, 2009, appellant reported that he
sustained an injury while working for a nonfederal employer in July 1996, was diagnosed with a
herniated disc and returned to work after a year and a half of physical therapy and epidural
blocks. On April 2, 2004 he injured the same disc when working for the Transportation Security
Administration (TSA). In a narrative statement dated May 16, 2009, appellant noted that he
sustained another back injury while working for TSA on October 26, 2005. He alleged that his
current back condition was caused by sitting for a minimum of eight hours a day.
In a series of medical reports, Dr. Thomas provided appellant work excuse letters for the
period April 25 to October 12, 2007 due to low back pain.
In a May 14, 2007 medical report, Dr. Jamie E. Gottlieb, a Board-certified orthopedic
surgeon, diagnosed degenerative disc disease at L4-5, herniated nucleus pulposus and stenosis.
Dr. Gottlieb opined that appellant’s back condition was an exacerbation of a preexisting
condition and advised appellant to return to light-duty work with the following restrictions: no
bending or twisting, mostly sedentary work, being allowed to change positions every 30 to 45
minutes and no lifting more than 15 pounds.
By decision dated July 13, 2009, OWCP accepted appellant’s claim for intervertebral disc
disorder with myelopathy of the right lumbar region.

2

By decision dated December 4, 2008, the Board found that appellant failed to establish a recurrence of total
disability during the period April 29 through June 18, 2007 causally related to his accepted November 9, 2006
employment-related injuries. (Docket No. 08-1557).

2

On August 14, 2009 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period commencing April 25, 2007.
By letter dated August 31, 2009, OWCP notified appellant that his claim for
compensation was incomplete and requested additional evidence.3 It allotted 30 days for him to
respond to its inquiries.
In an October 6, 2009 medical report, Dr. Thomas advised that appellant attempted to
return to work on May 7, 2007 but was unable to work due to his utility belt.
By decision dated March 3, 2010, OWCP denied appellant’s claim for compensation
benefits beginning April 25, 2007. It noted that the evidence submitted failed to establish how
sitting at work caused or aggravated his disability for the period claimed. OWCP found that
appellant failed to afford the employing establishment with an opportunity to provide him with
limited-duty work as it was his responsibility to provide a copy of his restrictions once appellant
was released to light-duty work by Dr. Gottlieb on May 14, 2007.
Appellant requested an oral hearing which was held on June 15, 2010. He testified that
he faxed his medical restrictions from Dr. Gottlieb to the employing establishment. The
employing establishment offered appellant two positions: his previous position without the
requirement of wearing the approximately 15-pound utility belt or collecting customs declaration
forms which would require standing and leaning over a platform. Appellant testified that he was
able to perform his work duties while standing or allowed to move from a seated position every
45 minutes. He acknowledged that Dr. Gottlieb effectively released him to his regular job.
Appellant submitted a November 21, 2007 medical report by Dr. Thomas who indicated
that appellant was unable to perform his required duties from April 29 to June 18, 2007 until he
was able to receive physical therapy and epidural injections.
By decision dated August 12, 2010, OWCP’s hearing representative denied appellant’s
claim for wage-loss compensation finding that he did not submit sufficient medical evidence to
establish that he was disabled for work on and after April 25, 2007 due to an employment-related
low back condition.
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was

3

OWCP noted that appellant previously submitted claims for compensation for the same time period which it
reviewed, developed and denied by decisions dated August 27, 2007 and March 26, 2008.
4

5 U.S.C. § 8102(a).

3

receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability for work.6
Appellant, for each period of disability claimed, has the burden of proving by a preponderance of
the reliable, probative and substantial evidence that she is disabled for work as a result of her
employment injury. Whether a particular injury caused an employee to be disabled for
employment and the duration of that disability are medical issues which must be proved by the
preponderance of the reliable probative and substantial medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. When, however, the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, the employee
is entitled to compensation for any loss of wage-earning capacity resulting from the employment
injury.8 The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the particular period of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.9
ANALYSIS
The Board finds appellant is not entitled to wage-loss compensation on or after
April 25, 2007. The Board finds that he did not submit sufficient rationalized medical evidence
explaining how his work activities materially worsened or aggravated his low back condition and
caused him to be totally disabled for work as of April 25, 2007.
In a May 14, 2007 medical report, Dr. Gottlieb advised appellant to return to light-duty
work with medical restrictions. At the June 15, 2010 oral hearing, appellant testified that he was
able to perform his work duties in compliance with Dr. Gottlieb’s medical restrictions by
standing and moving from his seated position every 45 minutes. Dr. Thomas provided appellant
work excuse letters for the period April 25 to October 12, 2007. In a November 21, 2007
medical report, he reiterated that appellant was unable to perform his required duties from
April 29 to June 18, 2007 pending physical therapy and epidural injections. In an October 6,
2009 medical report, Dr. Thomas indicated that appellant attempted to return to work on May 7,
2007 but was unable to work due to his utility belt. The medical reports of Drs. Gottlieb and
Thomas do not provide any rationalized medical explanation as to how the residuals of
5

William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548 (1993); John W. Normand, 39
ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984); 20 C.F.R. § 10.5(f).
6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Merle J. Marceau, 53 ECAB 197 (2001).

9

Fereidoon Kharabi, supra note 7.

4

appellant’s November 9, 2006 employment injury caused disability or otherwise prevented
appellant from continuing in his employment. Appellant has not met his burden of proof to
establish that he is entitled to compensation for any loss of wage-earning capacity.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to compensation benefits for the period April 29 to June 18, 2007.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

